Exhibit 99.1 From:EnviroStar Inc. treet Miami, FL33138 Michael Steiner(305) 754-4551 Venerando Indelicato(813) 814-0722 FOR RELEASE: at 1:00 PM, Friday, February 8, 2013 EnviroStar, Inc.Announces Second Quarter Results Company Reports Increased Revenues And Earnings Miami, FL – February 8, 2013, – EnviroStar, Inc., (NYSE MKT: EVI), today reported revenues and earnings for the six and three month periods ended December 31, 2012.For the first six months of fiscal 2013, revenues increased by 14.8% to $12,958,823 from $11,290,121 for the same period of fiscal 2012.Net earnings increased by 11.3% to $276,994 or $.04 per share compared to net income of $248,894 or $.04 per share for the same period of fiscal 2012. For the second quarter of fiscal 2013, revenues increased by 29.4% to $6,445,709 from $4,982,250 in the comparable period of fiscal 2012. Net earnings for the period increased by 712.9% to $125,155 or $.02 per share compared to $15,396 or $.01 per share for the second quarter of fiscal 2012. Venerando J. Indelicato, Chief Financial Officer of EnviroStar Inc., stated, “While we are pleased with the Company’s performance for the six and three month periods of fiscal 2013, the Company has experienced some slight delays in a few of the scheduled shipments from our historically high backlog. These shipments which were scheduled for the second quarter have been rescheduled to ship in the third and fourth quarters of fiscal 2013.” He also indicated that these delays are normal and often occur when dealing with building permits and construction. EnviroStar, Inc. through its subsidiaries is one of the nation’s leading distributors of industrial laundry, dry cleaning equipment and steam boilers. This press release contains certain information that is subject to a number of known and unknown risks and uncertainties that may cause actual results and trends to differ materially from those expressed or implied by the forward-looking statements.Information concerning those factors are discussed in Company reports filed with the Securities and Exchange Commission. EnviroStar, Inc. and Subsidiaries EnviroStar, Inc. and Subsidiaries(NYSE MKT:EVI) Summary Unaudited Consolidated Statements of Income Six months ended December 31, Three months ended December 31, Revenues $ Earnings before income taxes Provision for income taxes Net earnings $ Basic and diluted earnings per share $ Weighted average shares outstanding: Basic and diluted
